Citation Nr: 1427707	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right acetabulum and femoral neck fracture, post-operative, for the period from April 28, 2006 to June 24, 2008.

2.  Entitlement to a rating in excess of 50 percent for residuals of a right acetabulum and femoral neck fracture, status-post total hip arthroplasty, for the period from August 1, 2009.

3.  Entitlement to an initial rating in excess of 20 percent for a right knee strain with degenerative joint disease for the period from April 28, 2006 to March 19, 2007.

4.  Entitlement to an initial rating in excess of 30 percent for a right knee strain with degenerative joint disease for the period from March 19, 2007.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from April 28, 2006 to February 1, 2011.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to September 1986.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2006 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for a right knee strain with degenerative joint disease and assigned a 20 percent rating, effective April 28, 2006.  In addition, the Veteran's claim for an increased rating for residuals of a right acetabulum and femoral neck fracture, post-operative, and his claim for a TDIU were denied.

As the Veteran disagreed with the initial rating assigned following the award of service connection for a right knee strain with degenerative joint disease, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a November 2008 Decision Review Officer (DRO) decision, the RO, inter alia, partially granted the Veteran's claim for an increased rating for the right hip disorder and awarded a 100 percent rating for the period from June 24, 2008 to August 1, 2009 due to a hip replacement with prosthesis.  In addition, the Veteran's claim for an increased rating for a right knee disorder was partially granted, and a 30 percent rating was awarded, effective March 19, 2007.  As the Veteran was not granted the full benefit sought, the issues of a higher rating for right knee and right hip disorders remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2009 rating decision, the RO, inter alia, again partially granted the Veteran's claim for an increased rating for the right hip disorder and awarded a 50 percent rating, effective August 1, 2009.  As the Veteran was not granted the full benefit sought, the issue of a higher rating for a right hip disorder remains before the Board.  Id.

In January 2011, the Veteran testified at a Board hearing (Videoconference) before a Veterans Law Judge; a transcript of that hearing is of record. 

In March 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. After completing additional development, the AMC continued to deny each claim (as reflected in a November 2013 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In November 2013, the AMC, inter alia, granted the Veteran's claim for TDIU, effective February 1, 2011.  The Board notes, however, that the Veteran initially filed his claim for TDIU on April 28, 2006.  Moreover, the matter of the Veteran's entitlement to a TDIU due to a right hip disorder and/or right knee disorder is essentially a component of his claims for higher ratings appealed to the Board.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, inasmuch as a TDIU may have been available prior to February 1, 2011, and a claimant is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU for the period from April 28, 2006 to February 1, 2011.  See Fenderson, 12 Vet. App. at 126; AB, supra.

In April 2014, the Veteran was notified that the Veterans Law Judge who conducted the January 2011 hearing was no longer employed by the Board and that he had a right to another hearing; the Veteran did not respond to this letter and is therefore presumed to not desire another hearing.

Finally, the Board notes that the last remand characterized an issue of entitlement to a rating in excess of 30 percent for residuals of right acetabulum and femoral neck fracture, status-post total hip arthroplasty, for the period from April 28, 2006 to June 24, 2008.  The evidence reflects that the Veteran had undergone surgical correction of the fracture in service, and that he first underwent a hip replacement in June 2008.  This issue has been recharacterized to avoid confusion concerning the applicable diagnostic codes.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  For the appellate period from April 26, 2006 (the date of the claim) to June 24, 2008, the Veteran's residuals of right acetabulum and femoral neck fracture, post-operative, more closely approximated malunion of the femur with marked hip disability, but absent ankylosis, flail joint, or impairment of the femur due to fracture of the surgical neck, nonunion, or false joint, or leg length discrepancy.

3.  For the appellate period from August 1, 2009, the Veteran's residuals of right acetabulum and femoral neck fracture, status-post total hip arthroplasty has been manifested by chronic residuals of severe painful motion with weakness in the hip; but has not been productive of markedly severe residual weakness, pain or limitation of motion; a hip flail joint; fracture of the shaft or anatomical neck; fracture of the surgical neck with a false joint; or malunion or nonunion of the femur.

4.  For the appellate period from April 28, 2006 (the date of the claim) to March 19, 2007, the Veteran's right knee strain with degenerative joint disease manifested as limitation of flexion to 100 degrees and extension to 10 degrees when considering functional impairment on use, guarding of movement and X-ray evidence of arthritis; but was not productive of impaired range of motion of flexion to 45 degrees or extension to 15 degrees, ankylosis, subluxation or instability, impairment of the tibia or fibula, genu recurvatum, or the dislocation or removal or the semilunar cartilage.

5.  For the appellate period beginning on March 19, 2007, the Veteran's right knee strain with degenerative joint disease has been manifested by severe instability with continued limitation of motion and functional impairment on use due to arthritis, but not productive of impaired range of motion of flexion to 45 degrees or extension to 15 degrees, ankylosis, subluxation or instability, impairment of the tibia or fibula, genu recurvatum, or the dislocation or removal or the semilunar cartilage.

6.  As of April 28, 2006 (the date of the claim), the competent, probative evidence is at least evenly balanced on the question of whether the nature and severity of the Veteran's service-connected disabilities - in particular, his residuals of a fracture to the right acetabulum and right knee strain - prevented him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right acetabulum and femoral neck fracture, post-operative, for the period from April 26, 2006 to June 24, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2013).

2.  The criteria for a rating in excess of 50 percent for a right acetabulum and femoral neck fracture, status-post total hip arthroplasty, for the period from August 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5054, 5255 (2013).

3.  The criteria for a rating in excess of 20 percent for a right knee strain with degenerative joint disease, for the period from April 28, 2006 to March 19, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5010, 5261 (2013).

4.  The criteria for an initial rating in excess of 30 percent for right knee instability under Diagnostic Code 5257 for the period from March 19, 2007, are not met, but a 20 percent for a right knee strain with degenerative joint disease under Diagnostic Code 5261-5010 is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, 4.124a, 5257 (2013).

5.  Resolving all reasonable doubt in the Veteran's favor, as of April 28, 2006, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Initially, with respect to the claim for a TDIU, given the favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2006 pre-letter provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for an increased rating for a right hip disability.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  In addition, an April 2008 letter informed the Veteran of the applicable criteria for a higher rating for disorders of the hip, thigh, knee and leg.  

Additionally, although this April 2008 letter was sent after the initial adjudication of the claims, they were readjudicated in a November 2008 SOC and any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Furthermore, although no additional notice for the downstream issues was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection for a right knee strain with degenerative joint disease and the Veteran's disagreement with the initial rating assigned, the April 2008 letter set forth the criteria for higher ratings for a knee disability.  The Veteran was afforded appropriate opportunity to respond to the additional information provided before the claims file was forwarded to the Board.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records and Social Security Administration records (requested by the Board in its March 2013 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before a presiding Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2013 hearing, the presiding Veterans Law Judge enumerated the issues on appeal, to include the matters of higher ratings for the disabilities here at issue.   The Veteran provided testimony regarding his right hip and knee symptoms, including that he experienced pain from his lower back to his toes and that his knee buckled, resulting in falls.  He also testified regarding the impact of his symptoms on his daily life, including his ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the presiding Veterans Law Judge did not explicitly suggest the submission of any specific evidence, as additional, pertinent evidence was added to the record pursuant to the subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran as the defect was cured.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 
Likewise, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.   Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A.  Right Hip Disorder 

The Veteran generally contends that a higher rating is warranted for his service-connected right hip disorder.

The RO assigned the ratings for the Veteran's residuals of a right acetabulum and femoral neck fracture, post-operative, by analogy under the diagnostic codes for impairment of the femur and a hip replacement.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Flail joint of the hip warrants an 80 percent disability rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.  

Fracture of the shaft or anatomical shaft with nonunion of the femur with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  Fracture of the shaft or anatomical shaft with nonunion with loose motion, weightbearing preserved with aid of brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur with a false joint warrants a 60 percent rating.  Malunion of the femur warrants a 20 percent rating is warranted when the disability results in moderate knee or hip disability; and a 30 percent rating is warranted when the disability results in marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Musculoskeletal hip and thigh disabilities are addressed in the VA rating schedule under Diagnostic Codes 5250 to 5255.  38 C.F.R. § 4.71a.  With respect to the diagnostic codes that do apply given the nature of the disabilities at issue, limitation of extension of the thigh to five degrees warrants a 10 percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5251.  This is the only assignable rating under Diagnostic Code 5251.  Limitation of flexion of the thigh to 45 degrees, 30 degrees, 20 degrees, and 10 degrees warrants 10, 20, 30, and 40 percent disability ratings, respectively.   38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Impairment of the thigh is addressed in Diagnostic Code 5253, which provides for 10 percent ratings for limitation of adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Full motion of the hip is to 125 degrees of flexion and 45 degrees of abduction.   38 C.F.R. § 4.71, Plate II.

With regards to hip replacements (prosthesis), replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis. Thereafter a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71, Diagnostic Code 5054.

Following a review of the relevant evidence of record, which includes VA treatment records dated through October 2013, the Veteran's own statements, the testimony during the June 2011 hearing, and the VA examination reports dated in May 2006, March 2007, October 2009, April 2010, March 2011 and July 2011, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his right hip disorder prior to June 24, 2008 or a rating in excess of 50 percent after August 1, 2009.  

      i.  Period from April 26, 2006 to June 24, 2008

For the period from April 26, 2006 to June 24, 2008, the Board finds that the credible lay and medical evidence is against a rating greater than 30 percent for any time during this time period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right hip disability more closely approximated malunion of the femur with marked hip disability, but absent ankylosis, flail joint, or impairment of the femur due to fracture of the surgical neck, nonunion, or false joint.

Historically, during service, the Veteran incurred a fracture of the right acetabulum and the right fibular neck which required surgical repair.  An RO rating decision dated July 1987 awarded service connection for residuals of fracture of the right acetabulum and right fibular neck, post-operative, with low back strain.  An initial 20 percent rating was assigned under Diagnostic Code 5255-5295.

The Veteran filed his claim for an increased rating in January 2006.  A report of a May 2006 VA examination reflected the Veteran's history of bone fragment removal in 2005.  He described constant right hip pain that was burning, aching, oppressive and sharp in nature.  This pain was reported to be a "8/10," was elicited by physical activity, walking and standing and was relieved by rest and medication.  Weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, dislocation or prosthetic implants were denied.  He described incapacitating episodes of pain which occurred as often as once per year and lasted up to three days in duration.  He had no history of prosthetic implants.  Physical examination found the Veteran's gait to be abnormal due to right hip limitation of motion.  However, his feet demonstrated no evidence of abnormal weight bearing.  He required the use of a cane with extended walking.  Tenderness and guarding of movement was found in the right hip.  Flexion of the right hip was found to be to 55 degrees as opposed to 125 degrees normal, extension was found to be to 15 degrees as opposed to 30 degrees normal, adduction was found to be to 12 degrees as opposed to 25 degrees normal, abduction was found to be to 24 degrees as opposed to 45 degrees normal, external rotation was found to be to 30 degrees as opposed to 60 degrees normal, and internal rotation was found to be to 18 degrees as opposed to 40 degrees normal, all with pain at the end of range of motion.  Joint function was additionally limited by "12 degrees" after repetitive use by pain, fatigue, lack of endurance and pain.  An accompanying X-ray revealed a plate and screws through the right side of the pelvis with a bony deformity.  The right femur showed an old healed fracture with deformity intertrochanteric region.  The effects on the Veteran's usual occupation and daily activities were difficulty with standing and walking.

A report of a March 2007 VA examination reflects the Veteran's reports of constant right hip pain that traveled into his right buttock.  This pain was described as burning, aching and sharp in nature and was rated as a "6/10."  Pain was reported to be elicited by physical activity, stress and cold or rainy weather and was partially relieved by rest and medication.  Physical examination revealed signs of tenderness, abnormal movements and the guarding of movement.  Flexion was found to be to 60 degrees, extension was found to be to 20 degrees, adduction was found to be to 10 degrees, abduction was found to be to 20 degrees, external rotation was found to be to 30 degrees and internal rotation was found to be to 20 degrees, all with pain at the end range of motion.  Joint function was additionally limited by "10 degrees" after repetitive use by pain, fatigue, and lack of endurance.

An April 2007 private orthopedic examination revealed severe pain on active and passive ranges of motion and range of motion that was impaired due to pain at the end points.  Flexion was found to be to 50 degrees, extension was found to be to zero degrees, adduction was found to be to five degrees, abduction was found to be to zero degrees and internal and external rotation were found to be to five degrees.

An April 2007 VA treatment note indicated that right hip flexion was to 50 degrees, that extension was to zero degrees, that abduction was to five degrees, that adduction was to zero degrees and that internal and external rotation were each to five degrees.

In June 2008, the Veteran underwent a right total hip arthroplasty.

Here, the Veteran's residuals of right acetabulum and femoral neck fracture was manifested by x-ray evidence of a plate and screws through the right side of the pelvis with a bony deformity, and an old healed fracture of the right femur with deformity of the intertrochanteric region.  He had an abnormal gait.  He also had significant limitation of motion.  For example, the VA examination in 2006 demonstrated all planes of motion being approximately half of normal.  When consideration was given to functional limitations on use, which reduced range of motion an additional 12 percent, the Veteran had an effective right hip motion of 43 degrees of flexion, 3 degrees of extension, no adduction, 12 degrees of abduction, 18 degrees of external rotation and 6 degrees of internal rotation.  These findings would clearly be consistent with the 30 percent rating assigned by the RO.

However, the Board can find no schedular basis for a higher rating still.  While the Veteran demonstrated no motion in some planes of motion at various times during the appeal period, the Veteran was not found to have actual joint ankylosis.  The x-ray findings did not reveal impairment of the femur due to fracture of the surgical neck or nonunion.  There is no lay or medical description of flail joint, or false joint.

When considering functional impairment on use, the Veteran approximated functional flexion of 43 degrees and functional extension of 3 degrees.  See 38 C.F.R. §§ 4.40 and 4.45.  Similar findings were provided on later examinations.  This extent of limitation of motion could, potentially, support a compensable rating for motion loss.

However, evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14.   A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban, supra.  

The Board finds that the assignment of separate, compensable ratings for the right hip under Diagnostic Codes 5251 for limitation of extension or Diagnostic Code 5252 for limitation of flexion would constitute impermissible pyramiding as the symptomology is duplicative or overlapping with that assigned under Diagnostic Code 5255 for malunion of the femur with a "marked hip disability."  The term "marked" is broad in scope, and the factors primarily supporting the rating for "marked" hip disability involve pain with limitation of motion.  Additionally, none of the Veteran's range of motion findings for extension, flexion, abduction, adduction or rotation would support a rating greater than 20 percent.  Thus, it would not be more beneficial to the Veteran to apply Diagnostic Codes 5251-5253.

Therefore, the assignment of a separate compensable rating for the right hip based upon limitation of motion under Diagnostic Codes 5251-5253 would constitute impermissible pyramiding with the rating for malunion of the femur with a moderate hip disability as the symptomology is also duplicative or overlapping.

The Board also finds that no other diagnostic code provides a basis for any higher rating for the right hip for the appellate period from April 28, 2006 to June 24, 2008.  While separate or higher ratings could arguably be assigned for a leg length discrepancy, nonunion or malunion of the femur, or a flail hip joint, such findings were not noted on examination and the Veteran has not otherwise endorsed such findings.  In the absence of such findings, evaluating either of the Veteran's hip under Diagnostic Codes 5254 and 5275 is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Thus, given the totality of the evidence, the Board finds that the right hip disability more nearly approximated malunion of the femur with overall severe hip disability for the appellate period from April 28, 2006 to June 24, 2008.  Thus, a higher rating is not warranted under Diagnostic Code 5255 for this appellate period.

      ii.  Period since August 1, 2009.

A report of an October 2009 VA examination reflects the Veteran's complaints of weakness, stiffness, giving way, locking, tenderness and pain.  Swelling, heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation and dislocation were denied.  Flare-ups occurred approximately one time per day, lasted for 24 hours and consisted of pain described as "7/10."  Such flare-ups were reported to be precipitated by stress and occurred spontaneously, were alleviated with the use of medication and caused pain, the inability to walk or sit for a long period of time and the limitation of motion.  He reported that he had undergone a total hip replacement which has resulted in painful motion and weakness.  

Physical examination conducted in October 2009 revealed tenderness without edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage or subluxation.  Gait was found to be asymmetrical due to right hip pain and dysfunction.  His walking was otherwise described as unsteady.  Examination of the feet did not reveal any signs of abnormal weight bearing or break down, callosities or unusual shoe wear pattern.  He did not require use of any assistive walking device.  Leg length from the anterior superior iliac spine to the medial malleolus was 93 cm on the right and 94 cm on the left.  Flexion was found to be to 85 degrees, extension was to 22 degrees, adduction was found to be to 20 degrees, abduction was found to be to 34 degrees, external rotation was found to be to 46 degrees and internal rotation was found to be to 30 degrees, all with pain at end of the range of motion.  There was no additional limitation of motion with repetitive use but joint function was noted to be limited by pain, fatigue, weakness and lack of endurance.  There was no hip ankylosis.  An accompanying X-ray revealed a status-post internal fixation right hip arthroplasty without evidence of loosening of the hardware or acute fractures.  The effect of the right hip disability involved difficulty with sitting, standing and walking for prolonged periods.

A report of an April 2010 VA examination reflects the Veteran's complaints of weakness, stiffness, giving way, the lack of endurance, locking, fatigability, deformity, tenderness, pain and dislocation.  Swelling, heat, redness, drainage, effusion and subluxation were denied.  Flare-ups occurred as often as once per day, lasted for four hours and caused pain that was rated as "7/10."  Such flare-ups were reported to occur spontaneously, were alleviated by rest, medication and the elevation of the leg and resulted in the functional impairments of pain, limitation of joint motion, stiffness and fatigue.  He reported that he had undergone a hip replacement in 2008 and that this replacement resulted in painful motion and weakness.  Current treatment was denied.  

Physical examination revealed weakness, tenderness and the guarding of movement without signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment and drainage without subluxation.  Flexion was found to be to 80 degrees with pain beginning at 70 degrees.  Extension was found to be to 30 degrees, adduction was found to be to 15 degrees, abduction was found to be to 30 degrees, external rotation was found to be to 40 degrees and internal rotation was found to be to 30 degrees, all without pain.  Repetitive motion testing did not reveal any additional limitation of motion.  Gait was found to be antalgic.  The Veteran's right hip disability was described as having moderate effects on his activities due to aggravation of the right hip with repetitive loading.

During a January 2011 hearing, the Veteran testified that he experienced daily, constant hip pain that radiated from his lower back to his toe.  His range of motion was limited and his ability to walk was also limited.

A report of a March 2011 VA examination reflects the Veteran's complaints of weakness, stiffness, giving way, lack of endurance, locking, tenderness and constant pain.  Swelling, heat, redness, fatigability, deformity, drainage, effusion, subluxation or dislocation were denied.  Flare-ups that occurred as often as one time per day, lasted for one hour and caused pain that was rated as "8/10" were reported.  Such flare-ups were reported to be precipitated by stress and occurred spontaneously, were alleviated with medication, heat, cold pack and elevation and resulted in functional impairments to include pain, and the limitation of motion with no steps or standing for long periods.  He also reported difficulty with walking, standing or sitting for long periods to time.  As a result of his hip replacement, he reported experiencing painful motion and weakness.  The Veteran described an ability to perform chores such as vacuuming, driving, showering, cooking, dressing, walking and taking out the trash.  He was unable to climb stairs, shop, perform gardening functions or push a lawn mower.

Physical examination conducted in March 2011 revealed weakness without signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, the guarding of movement, malalignment, drainage, subluxation and ankylosis.  Leg length from the anterior superior iliac spine to the medial malleolus is 94 cm on the right and left.  Flexion was found to be to 110 degrees, extension was found to be to 30 degrees, adduction was found to be to 20 degrees, abduction was found to be to 45 degrees, external rotation was found to be to 60 degrees and internal rotation was found to be to 20 degrees.  Repetitive motion testing did not reveal any additional limitation of motion and joint function was found to not be additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The Veteran was described as walking normally with a steady gait.  Examination of his feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He did not use any assistive device for ambulation.  The examiner noted that there was inherent weakness of the right hip with reduced range of motion and end discomfort.

A report of a July 2013 VA Disability Benefits Questionnaire (DBQ) reflects the Veteran's complaints of pain with sitting for a "long time" and that his leg gave way when walking a distance.  His other symptoms were reported to include pain on the side of his hip that went into his right buttock and lower back.  Treatment was reported to include the use of medication and exercises.  Flare-ups were denied.  Physical examination revealed localized tenderness or pain to palpation for the joints and soft tissues of the hip.  Examination was negative for ankylosis, malunion or nonunion of the femur, flail hip joint or a leg length discrepancy.  Flexion was found to be to 90 degrees with pain at 90 degrees and extension was found to be to zero degrees without pain.  Abduction was found to be lost beyond 10 degrees, adduction was found to be so limited that the Veteran was unable to cross his legs and rotation was found to be so limited that the Veteran could not toe-out more than 15 degrees.  Repetitive motion testing did not reveal any additional limitation of motion but did result in additional functional impairment, namely less movement than normal, excess fatigability and interference with sitting, standing or weight-bearing.  He was noted to suffer from chronic residuals consisting of severe painful motion and/or weakness in the hip as a result of his total hip joint replacement in 2008.

For the appellate period from August 1, 2009, the Board finds that the Veteran's residuals of a right acetabulum and femoral neck fracture, status-post total hip arthroplasty, has been manifested as severe painful motion and/or weakness as a result of a total hip joint replacement performed in June 2008.  In this regard, an October 2009 VA examiner found tenderness without weakness in the right hip while a March 2011 VA examiner found weakness without tenderness in the right hip.  A July 2013 VA examiner found that the Veteran suffered from chronic residuals of severe painful motion and/or weakness in the hip.  

However, the Board is of the opinion that the Veteran's overall symptoms do not meet, or more nearly approximate, the criteria for "markedly" severe residual weakness, pain or limitation of motion.  Here, the Veteran has alternately been described as manifesting an abnormal and unsteady gait to a normal steady gait.  He has not required the need for assistive walking devices during this time period.  His physical examinations have consistently shown no evidence of abnormal weight bearing, such as uneven shoe wear pattern, callosities, etc.  The Veteran describes an ability to perform chores such as vacuuming, driving, showering, cooking, dressing, walking and taking out the trash.

Additionally, while the Veteran manifests right hip weakness, the overall weakness has not been described as "marked" in degree.  Rather, the most recent VA examination demonstrated slight loss of strength in hip flexion (4/5), and normal strength for abduction and extension.  His abduction, adduction and rotation is severely limited, but his flexion is only moderately limited.

Taking all of these factors into consideration, including the Veteran's description of severe pain with daily flares which last up to 4 hours in duration, the Board is of the opinion that his overall disability picture does not meet, or more nearly approximate, the criteria for "markedly" severe residual weakness, pain or limitation of motion.  Thus, a higher rating is not warranted under Diagnostic Code 5054 for the appellate period beginning on August 1, 2009.

Moreover, the Board notes that the range of motion measurements detailed in the July 2013 DBQ, specifically that adduction was so limited that the Veteran was unable to cross his legs and that abduction was lost beyond 10 degrees.  Such findings, could, potentially, result in a separate rating for the Veteran's right hip disability.  However, the Board finds that the assignment of separate, compensable ratings for the right hip under Diagnostic Codes 5253 for impairment of the thigh would constitute impermissible pyramiding as the symptomology is duplicative or overlapping.  Specifically, the Veteran was assigned a rating under Diagnostic Code 5054 for residuals of a hip replacement based on the manifestations of weakness, pain and limitation of motion.  Therefore, the assignment of a separate compensable rating for right hip based upon impairment of the thigh under Diagnostic Code 5253 would constitute impermissible pyramiding with the rating for residuals of a hip replacement as the symptomology is also duplicative or overlapping.

The Board also finds that no other diagnostic code provides a basis for any higher rating for the right hip for the appellate period from August 1, 2009.  While separate or higher ratings could arguably be assigned for a leg length discrepancy, nonunion or malunion of the femur, or a flail hip joint, the July 2013 VA examiner found that the Veteran did not suffer from such conditions and the Veteran has not otherwise endorsed such findings.  Notably, the October 2009 VA examination only identified a 1 cm. leg length discrepancy which would be insufficient to support a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (requiring a 3.2 cm discrepancy to support a compensable rating).  In the absence of such findings, evaluating either of the Veteran's hip under Diagnostic Codes 5254 and 5275 are not appropriate.  See 38 C.F.R. § 4.71a.  Moreover, the disability is shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

In so holding, the Board finds that the Veteran's descriptions of right hip pain, weakness and functional impairments to be credible and consistent with the medical evidence of record.  However, to the extent that he believes his right hip disability is more severely disabling under the specific diagnostic codes pertaining to a hip disability, the Board places greater probative weight to the findings of the medical physicians who have greater expertise and training than the Veteran in evaluating the severity of a hip disability, and have greater precision in providing findings such as limitation of motion by use of a goniometer.  As addressed below, the Board does find that the severity of the right hip disability meets the criteria for a TDIU rating.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

B.  Right Knee

The Veteran generally contends that a higher rating is warranted for his right knee disorder.

Historically, the Veteran's right knee disability has been characterized as a right knee strain with degenerative joint disease and the initial rating has been assigned by analogy under the diagnostic codes for limitation of extension and traumatic arthritis.  In a November 2008 rating decision, this right knee strain with degenerative joint disease was assigned a rating under the diagnostic code for knee impairment with recurrent subluxation or lateral instability.  

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.   38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, a 10 percent is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

A report of a May 2006 VA examination found that the Veteran's right femur and posture to be within normal limits.  There were signs of the guarding of movement noted.  Flexion was found to be to 110 degrees with pain beginning at 110 degrees and extension was found to be to zero degrees.  Joint function was found to be additionally limited by 10 degrees following repetitive use due to pain and the lack of endurance.  Anterior and posterior cruciate ligament stability tests as well as the medial and lateral collateral ligaments and meniscus tests were with normal limits.  An accompanying X-ray shows an old healed fracture with deformity in the intertrochanteric region and degenerative changes.

A report of a March 19, 2007 VA examination reflects the Veteran's complaints of constant pain and weakness and giving way after work.  This pain was described as burning, aching and sharp in nature and was rated as "6/10."  Pain could be elicited by physical activity and cold or rainy weather and was partially relieved by rest and medication.  Physical examination revealed signs of tenderness, abnormal movement, the guarding of movement and crepitus.  Flexion was found to be to 80 degrees with pain beginning at 70 degrees and extension was found to be to zero degrees with pain beginning at zero degrees.  Joint function was found to be additionally limited by 10 degrees following repetitive use by pain, fatigue and lack of endurance.  Anterior and posterior cruciate ligaments stability tests, medial and lateral meniscus tests and medial and lateral collateral ligaments stability tests were all found to be abnormal with severe instability.

A report of an October 2009 VA examination reflects the Veteran's complaints of weakness, stiffness, redness, giving way, lack of endurance, fatigability and pain without swelling, heat, deformity, tenderness, drainage, effusion, subluxation or dislocation.  Flare-ups were reported to occur as often as once per day and last for 24 hours and resulted in pain rated as "7/10."  Such flare-ups were reported to be precipitated by physical activity and were alleviated by rest.  During flare-ups, he reported experiencing difficulty walking and standing.  Current treatment for this condition or periods of incapacitation were denied.

Physical examination conducted in October 2009 revealed tenderness without signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation or ankylosis.  Flexion was found to be to 140 degrees and extension was found to be to zero degrees without pain.  Repetitive testing did not reveal any additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability tests and the medial/lateral meniscus ligaments stability tests were all found to be within normal limits.

A report of an April 2010 VA examination reflects the Veteran's complaints of weakness, stiffness, giving way, lack of endurance, locking, fatigability, deformity, tenderness and pain.  Swelling, heat, redness, drainage, effusion, subluxation and dislocation were denied.  Flare-ups were reported to occur once per day, lasted for four hours and caused pain described as "7/10."  Such flare-ups were reported to be precipitated by physical activity, were alleviated by rest and medication and caused functional impairments to include weakness, burning, and giving way.  He also reported difficulty with walking and standing.  Current treatment, periods of incapacitation or a history of hospitalizations or surgery were denied.  Physical examination revealed crepitus but was negative for signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, the guarding of movement or ankylosis.  Flexion was found to be from zero degrees to 140 degrees and extension was found to be from to zero degrees.  Repetitive motion testing did not reveal any additional limitation of motion.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability tests were all found to be within normal limits.  

During a January 2011 hearing, the Veteran testified that his knee locked and buckled, resulting in trips and falls.  Other symptoms included swelling and fatigue.  He was able to extend and flex his knee with pain.  Using the stairs was difficult and walking on unsteady ground was dangerous for him.  He also avoided strenuous activity.

A report of a March 2011 VA examination reflects the Veteran's complaints of weakness, stiffness, giving way, locking and fatigability.  Swelling, heat, redness, lack of endurance, deformity, tenderness, drainage, effusion, subluxation, pain and dislocation were denied.  Flare-ups were reported to occur once per day, lasted for an hour each time, and caused pain that was rated as "8/10."  Such flare-ups were reported to be precipitated by stress and occurred spontaneously, were relieved by the use of medication, heat, cold packs and elevation and caused functional impairments such as pain, limitation of motion and difficulty standing for long periods or having "long steps."  He also reported difficulty with standing and walking for long periods.  Physical examination found no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, draining, subluxation, guarding of movement, locking, pain, genu recurvatum, crepitus or ankylosis.  Flexion was found to be from zero degrees to 140 degrees and extension was found to be to zero degrees.  Repetitive motion testing revealed no additional limitation of motion and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability tests were all found to be within normal limits.  

A July 2011 VA treatment note reflects the Veteran's reports that his right knee gave out without feeling unstable.  Physical examination revealed mild crepitus without effusion.  Range of motion was noted to be from zero degrees to 90 degrees.  The collateral and cruciate ligaments were found to be stable and McMurray's testing was found to be negative.

A February 2012 VA treatment note reflects the Veteran's reports of knee pain and giving out without swelling.  Physical examination was negative for effusion.  Range of motion was found to be from zero degrees to 90 degrees.  Ligament and McMurray testing were found to be negative.

A report of a July 2013 DBQ reflects the Veteran's reports of sharp pain in the front and sides of his knee.  A history of surgery or injections into the knee and flare-ups were denied.  Physical examination was negative for tenderness or pain to palpation for the joint line or soft tissues of the knee.  Flexion was found to be to 80 degrees with objective evidence of painful motion at 80 degrees and extension was to zero degrees without objective evidence of painful motion.  Repetitive testing did not reveal any additional limitation of motion or functional limitations.  The anterior instability test, posterior instability test and medial-lateral instability test were all found to be within normal limits.  There was no evidence of recurrent patellar subluxation or dislocation and the Veteran was noted to never have suffered from shin splints, stress fractures, chronic exertion compartment syndrome or any other tibial and/or fibular impairment.  There was X-ray evidence of degenerative or traumatic arthritis.

An October 2013 VA treatment note reflects the Veteran's reports that his knee felt like it was going to give way while standing or walking.  Physical examination was negative for redness, heat or instability.

With regards to the appellate period from April 28, 2006 to March 19, 2007, the RO has assigned a 20 percent rating under Diagnostic Code 5261-5010, which contemplates arthritis with limitation of motion.  The May 2006 VA examination showed that the Veteran's right knee strain with degenerative joint disease was primarily manifested as tenderness, guarding of movement and crepitus.  As regards limitation of motion under Diagnostic Codes 5260 and/or 5261, the evidence showed that the Veteran's service-connected right knee disability was manifested by extension to zero degrees and flexion to 110 degrees.  Such findings do not support the minimum, compensable rating under either diagnostic code.  

As discussed above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The May 2006 VA examiner found that, upon repetitive use, the Veteran's motion would be limited an additional 10 degrees.  This functional impairment would be the equivalent of a noncompensable rating for flexion under Diagnostic Code 5260, and a 10 percent rating under Diagnostic Code 5261.  Thus, by consideration of additional motion loss due to functional impairment, the Veteran would not be entitled to a rating greater than the currently assigned 20 percent rating based upon arthritis with limitation of motion under Diagnostic Code 5261-5010. 

Moreover, the anterior and posterior cruciate ligaments as well as the medial and lateral collateral ligaments and meniscus tests were all found to be within normal limits.  In addition, subluxation was not found on objective examination or during treatment and the Veteran had not alleged such symptoms.  Therefore, the right knee disability would not warrant a higher rating under Diagnostic Code 5257 for the appellate period from April 26, 2006 to March 19, 2007.

The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for the right knee for the appellate period from April 26, 2006 to March 19, 2007.  There are no objective medical findings of, and the Veteran had not alleged, ankylosis, locking, the removal or dislocation of the semilunar cartilage, impairment of the tibia or fibula or genu recurvatum.  In the absence of such findings, evaluating the Veteran's knee under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 is not warranted.  See 38 C.F.R. 4.71a.  Moreover, the disability was not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this period. 

Effective March 19, 2007, the RO increased the disability evaluation for right knee disability to 30 percent disabling under Diagnostic Code 5257.  This represents the maximum allowable rating for instability under Diagnostic Code 5257.

Notably, VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Here, the Veteran's right knee arthritis with pain and limitation of motion is not shown to have materially improved.  For example, the March 2007 VA examination showed even more limited right knee flexion from the previous 2006 VA examination, and the examiner also stated that functional impairment caused an additional 10 degrees of motion loss.  Thus, the Board finds that the Veteran is also entitled to a continuation of the previously assigned 20 percent rating under Diagnostic Code 5261-5010.

As to a higher rating still, the Veteran demonstrated right knee flexion to 80 degrees (March 2007 VA examination), 140 degrees (October 2009 VA examination), 140 degrees (April 2010 VA examination), 140 degrees (March 2011 VA examination), 90 degrees (July 2011 VA clinic record), 90 degrees (February 2012 VA clinic record) and 80 degrees (VA examination October 2013).  All of these examinations demonstrated extension to 0 degrees.  Such findings do not support the minimum, compensable rating under Diagnostic Code 5260 or 5261.  

The March 2007 VA examiner found that, upon repetitive use, the Veteran's motion would be limited an additional 10 degrees.  This functional impairment would be the equivalent of a noncompensable rating for flexion (60 degrees) under Diagnostic Code 5260, and a 10 percent rating under Diagnostic Code 5261 (10 degrees).  The VA examiners in October 2009, April 2010, March 2011 and July 2013 found no additional limitation of motion or function on use.  Thus, by consideration of additional motion loss due to functional impairment, the Veteran would not be entitled to a rating greater than the currently assigned 20 percent rating based upon arthritis with limitation of motion under Diagnostic Code 5261-5010.

The Board also finds that no other diagnostic code provides a basis for any higher or alternative rating for the right knee for the period from March 19, 2007.  There are no objective medical findings of, and the Veteran has not alleged, ankylosis, removal or dislocated semilunar cartilage, impairment of the tibia or fibula to include non-union or genu recurvatum.  In the absence of such findings, evaluating either of the Veteran's knees under Diagnostic Codes 5256, 5258, 5259, 5262 or 5263is not warranted.  See 38 C.F.R. 4.71a.  Moreover, the disability was not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule for this period.

In so finding, the Board also finds that the Veteran's descriptions of right knee pain, limitation of motion, instability and functional impairments are credible and consistent with the evidentiary record.  Notably, the Veteran has not described his limitation of motion in terms of degree.  To the extent that he believes his right knee disability is more severely disabling under the specific diagnostic codes pertaining to this disability, the Board places greater probative weight to the findings of the medical physicians who have greater expertise and training than the Veteran in evaluating the severity of a knee disability, and have greater precision in providing findings such as limitation of motion by use of a goniometer.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

C.  Other Considerations

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2009 SSOC). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective orthopedic symptoms related to his right hip include reduced or impaired range of motion, weakness and constant pain.  Moreover, his predominant subjective and objective orthopedic symptoms related to his right knee include reduced or impaired range of motion with X-ray evidence of arthritis, and instability.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment for each disability.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.

Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

III.  TDIU Prior to February 1, 2011

The Veteran contends that he is unable to obtain or maintain gainful employment due to his service-connected disabilities, in particular his right hip and right knee disorders.  He reported that he last worked in September 2004.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  

For the period from April 26, 2006 to March 19, 2007, the Veteran's residuals of a fracture to the right acetabulum was rated as 30 percent disabling, his lumbosacral strain was rated as 20 percent disabling and his right knee strain was rated as 20 percent disabling; his combined disability rating was 60 percent.  However, as his service-connected residuals of a fracture to the right acetabulum, lumbosacral strain and right knee strain disabilities arise from the same origin (the right hip), these disabilities have a combined rating of 60 percent.  Thus, the Veteran also meets the percentage requirements for award of a schedular TDIU, set forth in 38 C.F.R. § 4.16(a), from April 28, 2006 to March 19, 2007.

The remaining question is whether the Veteran's service-connected disabilities, in fact, rendered him unemployable from April 28, 2006 to February 1, 2011.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Pertinent evidence of record reflects that the Social Security Administration found the Veteran disabled on the basis of an osteoarthritis disorder, namely degenerative disc disease and osteoarthritis, as of September 2006.  The vocational analysis obtained in conjunction with the Veteran's SSA claim found that he was unable to physically perform his past work as a maintenance specialist.  A January 2006 opinion from Dr. M. P., the Veteran's treating VA orthopedist, indicated that the Veteran will not be able to work without restrictions on a permanent basis as a result of his right hip residuals; the nature of such restrictions were not detailed.  In April 2006, Dr. M. P. provided a further opinion indicating that the Veteran's right hip pain had worsened since 2003 and was so severe so as to render him unemployable, that it was not reasonable to expect that such symptoms would change and that he required on-going pain medication.  An August 2010 opinion from Dr. S. P., the Veteran's treating VA primary care physician, indicated that the Veteran's multiple ongoing medical problems, which included chronic pain in his right hip and right knee, limited his ability to work.  In the provider's opinion, this pain more likely than not would "make it difficult for him to sustain gainful employment."  Moreover, a September 2009 VA examiner found that the Veteran would experience difficulty sitting, standing and walking for prolonged periods.  There are no contrary opinions of record.

In addition, the Board notes that the Veteran had been awarded Worker's Compensation benefits in approximately December 2006.  A review of the December 2006 Stipulation and Agreement from a state Worker's Compensation Board indicates that the Veteran injured his left shoulder, neck and left upper extremity in June 2004.  There is no indication that he otherwise injured his right hip, right knee or lumbar spine as a result of this work incident.

Considering all pertinent evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from April 28, 2006, the date of the claim for TDIU.  The Veteran's treating VA orthopedist and primary care physicians agree that the severity of his service-connected disabilities, to particularly include his right hip, render him employable.  Moreover, the Board notes that the Veteran has attained a 12th grade education and that he had reported to SSA that he had worked as a maintenance technician from 1992 to 2004.  As such, the Board finds that the competent opinion evidence on the question of whether the Veteran's service-connected disabilities precludes him from obtaining and maintaining gainful employment is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met as of April 28, 2006.  In addition, for all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's residuals of a right acetabulum and femoral neck fracture, status-post total hip arthroplasty and a right knee strain with degenerative joint disease, pursuant to Fenderson or Hart, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for these disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

A rating in excess of 30 percent for residuals of a right acetabulum and femoral neck fracture, status-post total hip arthroplasty, for the period from April 28, 2006 to June 24, 2008, is denied.

A rating in excess of 50 percent for residuals of a right acetabulum and femoral neck fracture, status-post total hip arthroplasty for the period from August 1, 2009, is denied.

An initial rating in excess of 20 percent for a right knee strain with degenerative joint disease under Diagnostic Code 5261-5010, for the period from April 28, 2006 to March 19, 2007, is denied.

An initial rating in excess of 30 percent for right knee instability under Diagnostic Code 5257 for the period from March 19, 2007, is denied, but a 20 percent for a right knee strain with degenerative joint disease under Diagnostic Code 5261-5010 is granted.

A TDIU, from April 28, 2006, is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


